Citation Nr: 0831740	
Decision Date: 09/17/08    Archive Date: 09/30/08

DOCKET NO.  05-14 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Whether the previous evaluations assigned for subtotal 
gastrectomy and vagotomy were clearly and unmistakably 
erroneous.   

2.  Entitlement to an effective date earlier than April 29, 
2004, for service connection for scar, residuals of partial 
gastrectomy and vagotomy.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

April Maddox, Counsel




INTRODUCTION

The veteran served on active duty from January 1964 to 
December 1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

In December 1996 correspondence the veteran stated that due 
to his service-connected stomach disorder he suffers from 
calcium deficiencies which resulted in a stress fracture of 
the feet and problems with the knees.  This matter is not 
currently developed or certified for appellate review.  
Accordingly, these issues are referred to the RO for 
appropriate action. 
  

FINDINGS OF FACT

1.  The July 1974 rating decision that granted service 
connection for subtotal gastrectomy with vagotomy and 
assigned a 40 percent evaluation was supported by the 
evidence of record; and it is not shown that the applicable 
statutory and regulatory provisions existing at that time 
were incorrectly applied, such that they involved undebatable 
error that would have led to a materially different outcome. 

2.  The June 1976 rating decision that decreased the 
veteran's disability rating for subtotal gastrectomy with 
vagotomy from 40 percent to 20 percent was supported by the 
evidence of record; and it is not shown that the applicable 
statutory and regulatory provisions existing at that time 
were incorrectly applied, such that they involved undebatable 
error that would have led to a materially different outcome. 

3.  The August 1981 rating decision that continued the 
veteran's 20 percent disability rating for subtotal 
gastrectomy with vagotomy was not supported by the evidence 
of record and was not in accordance with the law.

4.  The February 1997 rating decision that increased the 
veteran's disability rating for subtotal gastrectomy with 
vagotomy from 20 percent to 30 percent was supported by the 
evidence of record; and it is not shown that the applicable 
statutory and regulatory provisions existing at that time 
were incorrectly applied, such that they involved undebatable 
error that would have led to a materially different outcome. 

5.  The May 1997 rating decision that continued the veteran's 
30 percent disability rating for subtotal gastrectomy with 
vagotomy was supported by the evidence of record; and it is 
not shown that the applicable statutory and regulatory 
provisions existing at that time were incorrectly applied, 
such that they involved undebatable error that would have led 
to a materially different outcome. 

6.  The veteran's initial claim for service connection for 
scar, residuals of partial gastrectomy and vagotomy was 
received by VA on April 29, 2004, and no claim for that 
benefit was received prior to that date. 


CONCLUSIONS OF LAW

1.  The July 1974 rating decision that granted service 
connection for subtotal gastrectomy with vagotomy and 
assigned a 40 percent evaluation did not contain clear and 
unmistakable error.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 3.105 (2007).

2.  The June 1976 rating decision that decreased the 
veteran's disability rating for subtotal gastrectomy with 
vagotomy from 40 percent to 20 percent did not contain clear 
and unmistakable error.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 3.105 (2007).

3.  The August 1981 rating decision that continued the 
veteran's 20 percent disability rating for subtotal 
gastrectomy with vagotomy contains clear and unmistakable 
error.  38 C.F.R. § 2.1077 (1938); 38 C.F.R. § 3.105(a) 
(2007).

4.  The criteria for an effective date of July 30, 1981, for 
the assignment of a 30 percent disability rating for subtotal 
gastrectomy with vagotomy have been met.  38 U.S.C.A. §§ 
5107, 5110 (West 2002); 38 C.F.R. §§ 3.1, 3.102, 3.103, 3.400 
(2007).

5.  The February 1997 rating decision that increased the 
veteran's disability rating for subtotal gastrectomy with 
vagotomy from 20 percent to 30 percent did not contain clear 
and unmistakable error.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 3.105 (2007).

6.  The May 1997 rating decision that continued the veteran's 
30 percent disability rating for subtotal gastrectomy with 
vagotomy did not contain clear and unmistakable error.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.105 (2007).

7.  The criteria for entitlement to an effective date prior 
to April 29, 2004, for service connection for scar, residuals 
of partial gastrectomy and vagotomy are not met.  38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's service treatment records show that he was 
hospitalized in August/September 1966 for a perforated 
duodenal ulcer at which time surgery was performed.  The 
veteran submitted an initial claim for service connection for 
stomach ulcers/portion of stomach removed on May 29, 1974.  
He was afforded a VA examination in June 1974.  During this 
examination the veteran complained of gas, occasional cramps, 
pain in the abdomen, and loose stools.  The veteran also 
reported that he received a second surgery for his ulcer in 
May 1971.  Physical examination revealed a nine inch healed 
scar from the umbilicus to the zyphoid process.  X-rays 
showed evidence of the previous vagotomy and also showed a 70 
percent resection of the stomach.  There was no evidence of 
recurrence of marginal ulcer disease and no evidence of any 
hypertrophy in the mucosal pattern into the duodenal loop.  

By rating decision dated in July 1974, the RO granted service 
connection for subtotal gastrectomy with vagotomy and 
assigned a 40 percent disability rating from May 29, 1974, 
the date of the veteran's claim.

The veteran underwent another VA examination in May 1976.  At 
that time there was no abdominal masses or tenderness.  Bowel 
sounds, bowel movements, and stools were normal.  There was 
no nausea or vomiting and the veteran reported using Maalox.  
An upper gastrointestinal series showed no hiatus hernia but 
on water test slight to moderate gastro esophageal reflux.  
There was no abnormality of the duodenal cap.  With regard to 
the scar, the examiner noted that there was a broad and 
healed seven inch scar which extended from the zyphoid 
process to the umbilicus.  There was no hernia present and no 
masses or tenderness.  By rating decision dated in June 1976, 
the RO reduced the veteran's disability rating for subtotal 
gastrectomy with vagotomy from 40 percent to 20 percent 
effective October 1, 1976.

In July 1981, the veteran submitted a claim for an increased 
rating for his service-connected stomach disorder as he had 
recently been hospitalized.  A May 1981 private 
hospitalization record shows that the veteran complained of 
waking up in the middle of the night with sour eructations, 
anorexia, and vomiting.  There was no diarrhea or 
constipation, no difficulty swallowing, no hematochezia, 
hematemesis, or melena.  There was no loss of weight but 
there was loss of strength.  The veteran did report 
persistent left upper quadrant and epigastric pain.  Physical 
examination of the abdomen revealed a mild upper abdominal 
scar with tenderness in the mid upper abdomen without 
hepatomegaly or splenomegaly.  Bowel sounds were normal.  The 
diagnosis was gastritis.  By rating decision dated in August 
1981, the RO continued the 20 percent disability rating 
previously assigned.

On December 18, 1996, the veteran submitted another claim for 
an increased rating for his service-connected stomach 
disorder.  The veteran stated that he had gone to a doctor 
who told him that he had massive scarring from the in-service 
operation on his stomach and that the operation was poorly 
done.  The veteran complained of heartburn, recurrent ulcers, 
regurgitation, dizziness, sweats, nausea, weakness and 
palpitations.  He reported that his weight can drop 50 pounds 
in a matter of weeks when he has a bad episode.  He also 
reported problems such as anemia, hypoglycemia, diarrhea, 
hemorrhoids, and an irritably rectum.  In connection with 
this claim the RO obtained private medical treatment records 
dated in May 1996.  These records showed the veteran to be 
free of adenopathy and thyroid normal.  Abdomen was soft and 
non-tender without mass.  Bowel sounds were normal and there 
was no organomegaly.  The veteran's weight was stable and no 
change was indicated in bowel habits.  Solid foods were 
sticking frequently and there was constant reflux with 
epigastric discomfort and burning.  The diagnosis was 
dysphagia.  By rating decision dated in February 1997 the RO 
increased the veteran's disability rating for subtotal 
gastrectomy with vagotomy from 20 percent to 30 percent 
effective December 18, 1996.  After this rating decision was 
issued additional private medical records dated from November 
1995 through December 1996 were received which showed 
complaints of abdominal pain, not associated with shortness 
of breath or diaphoresis and pain most severe two hours after 
eating.  Upon review of this newly submitted evidence the RO 
continued the 30 percent disability rating by rating decision 
dated in May 1997.  

On April 29, 2004, the veteran submitted another claim for an 
increased rating for his service-connected stomach disorder.  
He requested the reinstatement of his initial 40 percent 
disability rating assigned in the July 1974 rating decision.  
Specifically, the veteran argued that the May 1976 VA 
examination was inadequate for rating purposes because no 
history was taken from the veteran regarding gas and/or 
cramping.  The veteran also argues that no effort was made to 
reconcile the examination of May 1976 with the more severe 
findings shown on the earlier June 1974 VA examination as 
required.  The veteran also submitted a claim for service 
connection for a tender scar of the abdomen.  The veteran 
noted that the June 1974 VA examination report and May 1981 
private medical report show tenderness of his abdominal scar.  
As such, the veteran contends that prior VA rating decisions 
were in error for not providing a compensable evaluation for 
his scar.  

The veteran was afforded a VA examination of the stomach in 
May 2004.  At that time, the veteran reported that he had 
undergone several endoscopies and has had recurrent problems 
with gastro esophageal reflux disease (GERD), which the 
examiner noted apparently had to do with some type of 
gastroparesis.  The veteran stated that he has delayed 
emptying of his stomach and this seems to be contributing to 
the reflux and regurgitation.  The veteran complained of 
severe acid reflux on a daily basis.  He reported a feeling 
of constriction in his throat, and, indeed, he stated that he 
had undergone esophageal dilations on many occasions.  His 
last endoscopy was reportedly four weeks ago.  

The veteran stated that he rarely vomits.  This only occurs 
when he is very ill.  He has occasional hematemesis.  He 
frequently regurgitates food and gastric contents.  The 
veteran stated that he does not suffer from diarrhea, but 
does have occasional constipation for which he takes over the 
counter laxatives.  He denied episodes of colic, nausea, and 
vomiting.  The veteran did report suffering from flatulence 
and abdominal distention.  

The effects on the veteran's usual occupation and daily 
activity are that he must eat very slowly due to difficulty 
in swallowing and that he regurgitates frequently due to the 
failure of his stomach to empty normally.  The veteran 
reported that his weight had remained stable over the past 
several years and there were no signs of edema.  

Upon physical examination the examiner noted that the abdomen 
was rotund and there was a scar running down the midline 
which will be discussed in the scar examination.  There was a 
ventral hernia present beneath the scar.  There were almost 
no bowel sounds present, even after stimulation of the 
abdominal wall.  There was no tympany, no tenderness, and no 
palpable organomegaly.  There was no right upper quadrant 
tenderness and no epigastric tenderness.  

A barium swallow was obtained and the radiologist reported 
the presence of gastro esophageal reflux and "constriction 
in the midregion of the stomach.  It cannot be determined 
whether this is a disease process or the result of the 
gastric surgery.  Endoscopic examination should be 
considered."  The diagnosis was GERD with demonstrated 
esophagitis secondary to residuals of surgical partial 
gastrectomy and vagotomy.  

The veteran was also afforded a VA scar examination in May 
2004.  Upon physical examination the examiner noted a midline 
scar extending from the manubrium to about five centimeters 
(cm) above the symphysis pubis.  The scar is 18 cm long by 
1.5-2.0 cm wide.  It was well healed, not inflamed, and it 
was not ulcerated.  It was somewhat puckered in texture and 
darker than the surrounding skin.  The scar itself was not 
particularly tender, but there was an exquisite tenderness to 
the part of the scar that overlies the manubrium which seems 
to be the focus of the tenderness.  The cephalid end of the 
scar was more tender than the distal end.  

The scar was mildly adhered to underlying tissues.  There was 
no evidence of skin breakdown in the vicinity and the scar 
was depressed versus the surrounding tissue.  The scar was 
not superficial but did extend into underlying tissues.  It 
was deep but well healed.  There was no evidence of 
inflammation.  The color of the scar was slightly darker 
brown than the surrounding skin.  There were no areas of 
induation.  There was no limitation of motion secondary to 
the scar.  There was, however, a ventral hernia which was six 
to eight inches in diameter and which protruded through the 
incision area when the veteran attempted to recline on the 
examining table.  The diagnosis was midline abdominal scar, 
tender and moderately disfiguring.  

In connection with this pending claim, the RO also obtained 
private treatment records regarding the veteran's service-
connected stomach disorder dated from March through April 
2004.

By rating decision dated in August 2004 the RO 
recharacterized the veteran's service-connected stomach 
disorder as gastro esophageal reflux disease with 
demonstrated esophagitis, status post residuals of partial 
gastrectomy and vagotomy and increased the disability rating 
pertaining to this disorder from 30 percent to 40 percent 
effective March 8, 2004, the earliest date contained in the 
private treatment medical records obtained in connection with 
the veteran's April 29, 2004, claim.  The RO also granted 
service connection for scar, residuals or partial gastrectomy 
and vagotomy and assigned a disability rating of 10 percent 
effective April 29, 2004.  The RO also determined that no 
revision was warranted in the evaluations previously assigned 
for subtotal gastrectomy and vagotomy and entitlement to an 
earlier effective date for a compensable evaluation for a 
tender surgical scar was not shown.  

1.	CUE claim

VA rating decisions which are not timely appealed are 
considered final and binding in the absence of a showing of 
CUE.  38 U.S.C.A. § 5109A; 38 C.F.R. §§ 3.104, 3.105.

In order for CUE to exist, (1) "[e]ither the correct facts, 
as they were known at the time, were not before the 
adjudicator (i.e., more than a simple disagreement as to how 
the facts were weighed or evaluated) or the statutory or 
regulatory provisions extant at the time were incorrectly 
applied," (2) the error must be "undebatable" and of the 
sort "which, had it not been made, would have manifestly 
changed the outcome at the time it was made," and (3) a 
determination that there was CUE must be based on the record 
and law that existed at the time of the prior adjudication in 
question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) 
(quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) 
(en banc)).

There are two requirements to establish a CUE claim: 1) the 
alleged error must have been outcome determinative; and 2) 
the error must have been based upon the evidence of record at 
the time of the original decision.  See Cook v. Principi, 318 
F.3d 1334, 1344 (Fed. Cir. 2002) (citations omitted).

CUE is the kind of legal or factual error that when called to 
the attention of later reviewers compels the conclusion, to 
which reasonable minds could not differ, that the result 
would have been manifestly different but for the error.  To 
reasonably raise CUE, there must be some degree of 
specificity as to what the alleged error is, and unless it is 
the kind of error that, if true, would be CUE on its face, 
persuasive reasons must be given as to why the result would 
have been manifestly different but for the error.  Simply to 
claim CUE on the basis that previous adjudications had 
improperly weighed and evaluated the evidence can never rise 
to the stringent definition of CUE.  Fugo v. Brown, 6 Vet. 
App. 40 (1993).

The veteran has contended that there is CUE in each rating 
decision prior to the August 2004 rating decision with regard 
to his service-connected stomach disorder and abdominal scar.  
The Board will discuss each rating decision in chronological 
order.  

        a.  May 1974 rating decision

The veteran contends that it was clear and unmistakable error 
when the RO granted service connection for his stomach 
disorder but did not grant a separate 10 percent disability 
rating for the scar.  The Board finds that the May 1974 
rating decision does not contain CUE.  As above, the June 
1974 VA examination report showed a nine inch healed scar 
from the umbilicus to the zyphoid process.  There is no 
indication that the scar exceeded six square inches or was 
superficial, poorly nourished with repeated ulceration, 
tender or painful on examination which would warrant a 10 
percent rating under 38 C.F.R. § 4.118, Diagnostic Codes (DC) 
7801 - 7805 (1974).  As such, there was no CUE in the May 
1974 rating decision.  

	b.  June 1976 rating decision

The veteran contends that it was clear and unmistakable error 
when the RO decreased his disability rating for subtotal 
gastrectomy with vagotomy from 40 percent disabling to 20 
percent disabling.  Specifically, the veteran contends that 
the May 1976 VA examination was inadequate and that the RO 
failed to follow the requirements under 38 C.F.R. § 3.344 
when reducing disability ratings.  The Board finds that the 
June 1976 rating decision does not contain CUE.  The Board 
notes that 38 C.F.R. § 3.344 applies to disability ratings 
which have continued for long periods at the same level (5 
years of more).  As the veteran's 40 percent disability 
rating for his service-connected stomach disorder had only 
been in effect for approximately two years, 38 C.F.R. § 3.344 
is not for application.  Also, the May 1976 VA examination 
did not show diarrhea or weight loss which is a requirement 
for a 40 percent rating under  38 C.F.R. § 4.114, DC 7308 
(1976).  The June 1976 VA examination also did not show a 
diagnosis of alkaline gastritis which is a requirement for a 
30 percent rating under 38 C.F.R. § 4.114, DC 7348.  
        

c.  August 1981 rating decision

The veteran contends that it was clear and unmistakable error 
when the RO continued his 20 percent disability rating 
despite the findings on a May 1981 private treatment report.  
The May 1981 private treatment report shows tenderness of the 
veteran's abdominal scar and a diagnosis of gastritis.  The 
Board finds that the August 1981 rating decision contains 
CUE.  The May 1981 private treatment report shows a diagnosis 
of gastritis which warrants a 30 percent rating under 
38 C.F.R. § 4.114, DC 7348.  In its August 1981 rating 
decision, the RO failed to apply DC 7348 to the veteran's 
service-connected subtotal gastrectomy with vagotomy.  As the 
regulatory provisions were incorrectly applied and the 
outcome would have been different, but for the error, the 
Board finds CUE.  With regard to the findings of tenderness 
of the veteran's abdominal scar, the Board finds that it was 
not clear and unmistakable error for the RO to refrain from 
assigning a separate disability rating for the veteran's 
abdominal scar.  While the scar was noted to be tender, 
service connection was not yet in effect for the veteran's 
abdominal scar and no claim for service connection for a scar 
was pending at that time.  

	d.  February 1997 rating decision

The veteran contends that it was clear and unmistakable error 
when the RO increased his disability rating from 20 percent 
to 30 percent.  Instead, the veteran contends that he should 
have been awarded a 40 percent disability rating.  The 
veteran also contends that the RO was in error when they 
referenced 38 C.F.R. § 4.114, DC 7203 in the February 1997 
rating decision.  The Board finds that the February 1997 
rating decision does not contain CUE.  The private medical 
records submitted at that time did not show diarrhea or 
weight loss which is a requirement for a 40 percent rating 
under  38 C.F.R. § 4.114, DC 7308 (1976).  These records also 
did not show postoperative complications of stricture or 
continuing gastric retention which is a requirement for a 40 
percent rating under 38 C.F.R. § 4.114, DC 7348.  The fact 
that the veteran's disability was rated under 38 C.F.R. 
§ 4.114, DC 7203 in the February 1997 rating decision is of 
no consequence.  
        

e.  May 1997 rating decision

The veteran contends that it was clear and unmistakable error 
when the RO continued his 30 percent disability rating.  
Instead, the veteran contends that he should have been 
awarded a 40 percent disability rating.  The Board finds that 
the May 1997 rating decision does not contain CUE.  The 
private medical records submitted at that time did not show 
diarrhea or weight loss which is a requirement for a 40 
percent rating under  38 C.F.R. § 4.114, DC 7308 (1976).  
These records also did not show postoperative complications 
of stricture or continuing gastric retention which is a 
requirement for a 40 percent rating under 38 C.F.R. § 4.114, 
DC 7348. 

	2.  Earlier Effective Date Claim

Generally, the effective date of an award of a claim is the 
date of receipt of the claim application or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400.  If a claim for disability 
compensation is received within one year after separation 
from service, the effective date of entitlement is the day 
following separation or the date entitlement arose.  
38 C.F.R. § 3.400(b)(2).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of doubt is afforded the claimant.  38 U.S.C.A. 
§ 5107(b).

The veteran submitted a claim for service connection for 
stomach ulcers/portion of stomach removed on May 29, 1974.  
He contends that he is entitled to a 10 percent disability 
rating for his abdominal scar as of this date.  By rating 
decision dated in July 1974, the RO granted service 
connection for subtotal gastrectomy with vagotomy and 
assigned a disability rating of 40 percent effective May 29, 
1974, the date of the veteran's claim.  The RO did not assign 
a separate disability rating for the veteran's abdominal 
scar.  The July 1974 rating decision is final.         

As above, the Board found that there is no CUE in the July 
1974 rating decision with regard to the failure to assign a 
separate 10 percent disability for the veteran's abdominal 
scar.  At the time of the July 1974 rating decision, the 
veteran's abdominal scar was shown to be a nine inch healed 
scar from the umbilicus to the zyphoid process.  There was no 
indication that the scar exceeded six square inches or was 
superficial, poorly nourished with repeated ulceration, 
tender or painful on examination which would warrant a 10 
percent disability rating under 38 C.F.R. § 4.118, DC 7801 - 
7805 (1974).  

The veteran notes that a May 1981 private treatment report, 
which was considered in response to a July 1981 claim for an 
increased rating for his service-connected stomach disorder, 
shows his abdominal scar to be tender which would warrant a 
10 percent disability rating under DC 7804.  However, the 
Board notes that in the veteran's July 1981 claim, he only 
sought an increased rating for his already service-connected 
stomach disorder.  Service connection was not yet in effect 
for his abdominal scar and the veteran did not submit a claim 
for service connection for his abdominal scar until April 29, 
2004.    

Having carefully considered all evidence of record with 
regard to the veteran's argument in light of the applicable 
law, the Board finds that the veteran's contention is without 
merit.  While the veteran may have been shown to have a 
tender abdominal scar prior to April 29, 2004, 38 U.S.C.A. § 
5110 and 38 C.F.R. § 3.400 require that an effective date be 
no earlier than the date of the claim.  The veteran did not 
submit a claim for benefits until April 29, 2004, decades 
following his award of service connection for subtotal 
gastrectomy with vagotomy.  Thus, the Board finds that the RO 
assigned the earliest effective date possible for the 
veteran's service-connected scar, residuals of partial 
gastrectomy and vagotomy as it was based on the date of 
receipt of the application for that benefit.  Also, as the 
April 2004 claim was not filed within one year of the 
veteran's separation from active duty, no date earlier than 
April 29, 2004 is assignable under 38 C.F.R. § 
3.400(b)(2)(i).  Accordingly, for the reasons and bases 
discussed above, the veteran's appeal must be denied on the 
basis of lack of entitlement under the law.  See Sabonis v. 
Brown, 6 Vet. App. 426 (1994).  


Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2007); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  

With regard to the CUE claim, such notice is not required 
because the issue presented involves a claim for review of a 
prior final regional office decision on the basis of clear 
and unmistakable error (CUE).  See Parker v. Principi, 
15 Vet. App. 407 (2002).

With regard to the earlier effective date issue, in cases 
where service connection has been granted and an initial 
disability rating and effective date have been assigned, the 
typical service connection claim has been more than 
substantiated, it has been proven, thereby rendering 38 
U.S.C.A. § 5103(a) notice no longer required because the 
purpose that the notice is intended to serve has been 
fulfilled.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); 
Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The appellant 
bears the burden of demonstrating any prejudice from 
defective notice with respect to the downstream elements.  
Goodwin v. Peake, 22 Vet. App. 128 (2008).  That burden has 
not been met in this case.  

Nevertheless, the record reflects that the veteran was 
provided a meaningful opportunity to participate effectively 
in the processing of his claim such that the notice error did 
not affect the essential fairness of the adjudication now on 
appeal.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  
The veteran was notified that his claim was awarded with an 
effective date of the date of his claim.  He was provided 
notice how to appeal that decision, and he did so.  He was 
provided a statement of the case that advised him of the 
applicable law and criteria required for effective dates and 
he demonstrated his actual knowledge of what was required to 
substantiate a higher rating in his contentions and 
arguments.  Moreover, the record shows that the appellant was 
represented by a Veteran's Service Organization and its 
counsel throughout the adjudication of the claims.  Overton 
v. Nicholson, 20 Vet. App. 427 (2006).

Thus, based on the record as a whole, the Board finds that a 
reasonable person would have understood from the information 
that VA provided to the appellant what was necessary to 
substantiate his claim, and as such, that he had a meaningful 
opportunity to participate in the adjudication of his claim 
such that the essential fairness of the adjudication was not 
affected.  See Sanders, 487 F.3d at 891.


ORDER

CUE not having been show, the claim for revision or reversal 
of a July 1974 rating decision that granted service 
connection for subtotal gastrectomy with vagotomy and 
assigned a 40 percent evaluation is denied.

CUE not having been show, the claim for revision or reversal 
of a June 1976 rating decision that decreased the veteran's 
disability rating for subtotal gastrectomy with vagotomy from 
40 percent to 20 percent is denied.

The August 1981 rating decision contains CUE.

An effective date of July 30, 1981, but not earlier, for the 
assignment of a 30 percent disability rating for subtotal 
gastrectomy with vagotomy is granted.

CUE not having been show, the claim for revision or reversal 
of a February 1997 rating decision that increased the 
veteran's disability rating for subtotal gastrectomy with 
vagotomy from 20 percent to 30 percent is denied.

CUE not having been show, the claim for revision or reversal 
of a May 1997 rating decision that continued the veteran's 30 
percent disability rating for subtotal gastrectomy with 
vagotomy is denied.

An effective date earlier than April 29, 2004 for the 
veteran's service-connected scar, residuals of partial 
gastrectomy and vagotomy is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


